DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 29, 2020. Claims 1-21 are presently pending and are presented for examination.


CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle information receiver configured to receive”, “a traffic information generator configured to generate”, “a traffic information provider configured to provide”, in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner notes that the corresponding structure that performs the claimed function described is found in the specification to be a server in at least paragraph 35, figure 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the server for providing vehicle information must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	Claims 11 and 20 recite “increasing a speed of a truck or a high occupancy vehicle, when the specialized vehicle type is the truck or the high occupancy vehicle; and decreasing a speed of an ambulance or a fire truck, when the specialized vehicle type is the ambulance or the fire truck”. There is no description in the original specification filed 29 July 2020 of how to increasing a speed of a truck and decreasing a speed of an ambulance or a fire truck. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to increasing a speed of a truck and decreasing a speed of an ambulance or a fire truck, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



10.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 11 and 20 recites “increasing a speed of a truck or a high occupancy vehicle, when the specialized vehicle type is the truck or the high occupancy vehicle; and decreasing a speed of an ambulance or a fire truck, when the specialized vehicle type is the ambulance or the fire truck”. It is unclear how these actions are performed. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how these actions are performed. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 

12.	The terms “normal traffic information”, “a normal vehicle type”, “the specialized traffic information” in claims 1, 12, and 21 are relative terms which renders the claim indefinite.  These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.
Claims 2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 12 and 21 contain similar limitations so they are rejected for similar reasons.
Claims 13-20 depend from claims 12, and therefore include the same limitations as claims 12, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 102

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14. 	Claims 1-7, 11-16, and 20-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Martin et al, US 2020/0202711, hereinafter referred to as Martin.

Regarding claim 1, Martin discloses a server for providing vehicle information, the server comprising: 
a vehicle information receiver configured to receive vehicle attribute information including a vehicle type and global positioning system (GPS) trajectory information from a vehicle (See at least fig 1-25, ¶ 4, “receiving, for example by an interactive traffic control device, refined location and state information associated with individual vehicles on a roadway…determined first and second customized dynamic traffic control instructions may be based on the received refined location and state information”), (See at least fig 1-25, ¶ 37, “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information”), (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”); 
a vehicle information storage storing the vehicle attribute information and the GPS trajectory information for each vehicle type based on the vehicle attribute information (See at least fig 1-25, ¶ 47, “the adaptive traffic management server 110 may include one or more separate databases 115, a sign/signal management server 120, and/or a vehicle control (VC) server 130, firewalls, and other network infrastructure. The databases 115 may maintain information about roadways, intersections, traffic management infrastructure elements, and other elements of the traffic management network”), (See at least fig 1-25, ¶ 76, “Various embodiments may be implemented to work with a variety of vehicles configured to determine refined location and state information and share such information with an adaptive traffic management system (e.g., by sending the information to one or more interactive traffic control devices and/or a server of such a system).”); 
a traffic information generator configured to generate specialized traffic information associated with a specialized vehicle type needing the specialized traffic information and generate normal traffic information associated with a normal vehicle type (See at least fig 1-25, ¶ 52, “The customized dynamic traffic control instructions may be particularly tailored to individual vehicles, taking into account current road conditions, as well as refined location and state information specific to those individual vehicles. In this way, dynamic traffic control instructions may be customized for each vehicle or for groups of vehicles”), (See at least fig 1-25, ¶ 71, “The customized dynamic traffic control instruction generator layer 310 of the dynamic traffic control system 300 may use the refined location and state information of the subject vehicle and location and state information of other vehicles and objects output from the vehicle location and roadway conditions confirmation layer 308 to predict future behaviors of other vehicles and/or objects”), (See at least fig 1-25, ¶ 114, “the interactive traffic control device 200 may determine different customized dynamic traffic control instruction for a first one or more vehicles as compared to a second one or more vehicles. Also, although different instructions are being provided, the first and second one or more vehicles may be traveling on the same roadway or at the same intersection within close proximity of one another”); and 
a traffic information provider configured to provide the specialized vehicle type with directions information based on the specialized traffic information, when a current situation is a special situation, and otherwise provide the normal vehicle type with directions information based on the normal traffic information (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).

Regarding claim 2, Martin discloses the server of claim 1, wherein the traffic information generator generates the specialized traffic information associated with the specialized vehicle type, based on a table for the specialized vehicle type and the special situation needing the specialized traffic information in response to the specialized vehicle type (See at least fig 1-25, ¶ 154, “After receiving refined location and state information from one or more vehicles in block 1802, the interactive traffic control device may receive traffic data, dynamic traffic
control instructions, and/or supplemental traffic information in block 2002”), (See at least fig 1-25, ¶ 45, “the interactive traffic control devices 200 may receive refined location and
state information, traffic data, or dynamic traffic control information from various elements of the traffic management infrastructure (e.g., the adaptive traffic management server 110, roadway sensors 60, conventional traffic signaling devices 70, and other interactive traffic control devices 200).”).

Regarding claim 3, Martin discloses the server of claim 1, wherein the traffic information provider generates directions information about a route corresponding to a route discovery request and provides the vehicle with the directions information about the route, when the route discovery request is received from the vehicle (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).

Regarding claim 4, Martin discloses the server of claim 1, wherein the specialized vehicle type is a truck, a high occupancy vehicle, or a special vehicle including an ambulance or a fire truck, and wherein the special situation is a road congestion situation, when the specialized vehicle type is the high occupancy vehicle (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”), (See at least fig 1-25, ¶ 106, “the operator may use one or more credits to receive traffic information, such as an indication as to which lane of traffic is moving the fastest or what speed to maintain in order to avoid being stopped by traffic lights. As a further alternative, the operator may use one or more credits to gain lawful access to high occupancy vehicle (HOV) lanes that the vehicle may not otherwise by entitled to use”).

Regarding claim 5, Martin discloses the server of claim 4, wherein the traffic information generator generates traffic information including a route where the vehicle travels on a bus-only road (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”), (See at least fig 1-25, ¶ 106, “the operator may use one or more credits to receive traffic information, such as an indication as to which lane of traffic is moving the fastest or what speed to maintain in order to avoid being stopped by traffic lights. As a further alternative, the operator may use one or more credits to gain lawful access to high occupancy vehicle (HOV) lanes that the vehicle may not otherwise by entitled to use”).

Regarding claim 6, Martin discloses the server of claim 4, wherein the traffic information generator generates traffic information in which a truck speed limit is reflected, when the specialized vehicle type is the truck (See at least fig 1-25, ¶ 55, “one vehicle may receive
instructions indicating that the speed limit is 65 mph, while another vehicle may receive instructions indicating that the speed is limited to 55 mph. Similarly, one vehicle may
receive one or more instructions that are the equivalent to a stop sign, while another vehicle may receive one or more instructions that are the equivalent to a yield sign or no sign
at all”), (See at least fig 1-25, ¶ 106, “an operator of the vehicle may choose to use that
credit to receive more favorable treatment in terms of dynamic signs, speed limits and/or preferential routing that may reduce travel time”).

Regarding claim 7, Martin discloses the server of claim 1, wherein the traffic information generator generates overall traffic information to be provided to the specialized vehicle type and the normal vehicle type in response to a predetermined situation, and wherein the traffic information provider provides the specialized vehicle type and the normal vehicle type with directions information based on the overall traffic information (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).
Regarding claim 11, Martin discloses the server of claim 10, wherein the traffic information generator increases the speed of a truck or a high occupancy vehicle, when the specialized vehicle type is the truck or the high occupancy vehicle, and decreases the speed of an ambulance or a fire truck, when the specialized vehicle type is the ambulance or the fire truck (See at least fig 1-25, ¶ 19, “FIGS. 9A and 9B are graphical representations of displays on interactive traffic control device, changing from a 45 miles per hour (mph) speed limit sign to a 25 mph speed limit sign, in accordance with various embodiments”), (See at least fig 1-25, ¶ 55, “one vehicle may receive instructions indicating that the speed limit is 65 mph, while another vehicle may receive instructions indicating that the speed is limited to 55 mph. Similarly, one vehicle may receive one or more instructions that are the equivalent to a stop sign, while another vehicle may receive one or more instructions that are the equivalent to a yield sign or no sign at all”).

Regarding claim 12, Martin discloses a method for providing vehicle information, the method comprising the steps of: 
receiving, by a server, vehicle attribute information including a vehicle type and GPS trajectory information from a vehicle (See at least fig 1-25, ¶ 4, “receiving, for example by an interactive traffic control device, refined location and state information associated with individual vehicles on a roadway…determined first and second customized dynamic traffic control instructions may be based on the received refined location and state information”), (See at least fig 1-25, ¶ 37, “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information”), (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”); 
storing, in memory of the server, the vehicle attribute information and the GPS trajectory information for each vehicle type based on the vehicle attribute information (See at least fig 1-25, ¶ 47, “the adaptive traffic management server 110 may include one or more separate databases 115, a sign/signal management server 120, and/or a vehicle control (VC) server 130, firewalls, and other network infrastructure. The databases 115 may maintain information about roadways, intersections, traffic management infrastructure elements, and other elements of the traffic management network”), (See at least fig 1-25, ¶ 76, “Various embodiments may be implemented to work with a variety of vehicles configured to determine refined location and state information and share such information with an adaptive traffic management system (e.g., by sending the information to one or more interactive traffic control devices and/or a server of such a system).”);
generating, by the server, specialized traffic information associated with a specialized vehicle type needing the specialized traffic information and generating normal traffic information associated with a normal vehicle type (See at least fig 1-25, ¶ 52, “The customized dynamic traffic control instructions may be particularly tailored to individual vehicles, taking into account current road conditions, as well as refined location and state information specific to those individual vehicles. In this way, dynamic traffic control instructions may be customized for each vehicle or for groups of vehicles”), (See at least fig 1-25, ¶ 71, “The customized dynamic traffic control instruction generator layer 310 of the dynamic traffic control system 300 may use the refined location and state information of the subject vehicle and location and state information of other vehicles and objects output from the vehicle location and roadway conditions confirmation layer 308 to predict future behaviors of other vehicles and/or objects”), (See at least fig 1-25, ¶ 114, “the interactive traffic control device 200 may determine different customized dynamic traffic control instruction for a first one or more vehicles as compared to a second one or more vehicles. Also, although different instructions are being provided, the first and second one or more vehicles may be traveling on the same roadway or at the same intersection within close proximity of one another”); and 
providing, by the server, the specialized vehicle type with directions information based on the specialized traffic information, when a current situation is a special situation, and otherwise providing the normal vehicle type with directions information based on the normal traffic information (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).

Regarding claim 13, Martin discloses the method of claim 12, wherein the generating step includes: generating the specialized traffic information associated with the specialized vehicle type, based on a table for the specialized vehicle type and the special situation needing the specialized traffic information in response to the specialized vehicle type (See at least fig 1-25, ¶ 154, “After receiving refined location and state information from one or more vehicles in block 1802, the interactive traffic control device may receive traffic data, dynamic traffic
control instructions, and/or supplemental traffic information in block 2002”), (See at least fig 1-25, ¶ 45, “the interactive traffic control devices 200 may receive refined location and
state information, traffic data, or dynamic traffic control information from various elements of the traffic management infrastructure (e.g., the adaptive traffic management server 110, roadway sensors 60, conventional traffic signaling devices 70, and other interactive traffic control devices 200).”).

Regarding claim 14, Martin discloses the method of claim 12, wherein the specialized vehicle type is a truck, a high occupancy vehicle, or a special vehicle including an ambulance or a fire truck, wherein the special situation is a road congestion situation, when the specialized vehicle type is the high occupancy vehicle, and wherein the generating of the traffic information includes generating the traffic information including a route where the vehicle travels on a bus-only road (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”), (See at least fig 1-25, ¶ 106, “the operator may use one or more credits to receive traffic information, such as an indication as to which lane of traffic is moving the fastest or what speed to maintain in order to avoid being stopped by traffic lights. As a further alternative, the operator may use one or more credits to gain lawful access to high occupancy vehicle (HOV) lanes that the vehicle may not otherwise by entitled to use”).

Regarding claim 15, Martin discloses the method of claim 14, wherein the generating step includes generating traffic information in which a truck speed limit is reflected, when the specialized vehicle type is the truck (See at least fig 1-25, ¶ 55, “one vehicle may receive
instructions indicating that the speed limit is 65 mph, while another vehicle may receive instructions indicating that the speed is limited to 55 mph. Similarly, one vehicle may
receive one or more instructions that are the equivalent to a stop sign, while another vehicle may receive one or more instructions that are the equivalent to a yield sign or no sign
at all”), (See at least fig 1-25, ¶ 106, “an operator of the vehicle may choose to use that
credit to receive more favorable treatment in terms of dynamic signs, speed limits and/or preferential routing that may reduce travel time”).

Regarding claim 16, Martin discloses the method of claim 12, wherein the generating step includes generating overall traffic information to be provided to the specialized vehicle type and the normal vehicle type in response to a predetermined situation, and wherein the providing step includes providing the specialized vehicle type and the normal vehicle type with the overall traffic information (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).

Regarding claim 20, Martin discloses the method of claim 19, wherein the generating step includes: increasing a speed of a truck or a high occupancy vehicle, when the specialized vehicle type is the truck or the high occupancy vehicle; and decreasing a speed of an ambulance or a fire truck, when the specialized vehicle type is the ambulance or the fire truck (See at least fig 1-25, ¶ 19, “FIGS. 9A and 9B are graphical representations of displays on interactive traffic control device, changing from a 45 miles per hour (mph) speed limit sign to a 25 mph speed limit sign, in accordance with various embodiments”), (See at least fig 1-25, ¶ 55, “one vehicle may receive instructions indicating that the speed limit is 65 mph, while another vehicle may receive instructions indicating that the speed is limited to 55 mph. Similarly, one vehicle may receive one or more instructions that are the equivalent to a stop sign, while another vehicle may receive one or more instructions that are the equivalent to a yield sign or no sign at all”).

Regarding claim 21, Martin discloses a non-transitory computer readable medium containing program instructions executed by a processor, the computer readable medium comprising: 
program instructions that receive vehicle attribute information including a vehicle type and GPS trajectory information from a vehicle (See at least fig 1-25, ¶ 4, “receiving, for example by an interactive traffic control device, refined location and state information associated with individual vehicles on a roadway…determined first and second customized dynamic traffic control instructions may be based on the received refined location and state information”), (See at least fig 1-25, ¶ 37, “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information”), (See at least fig 1-25, ¶ 94, “Numerous autonomous vehicles and/or nonautonomous vehicles, including cars 90, SUVs 91, trucks 92, buses 93, and other non-traditional vehicles 94 (e.g., unmanned delivery or livery vehicles) are also illustrated as traveling in or near the city intersection of the traffic environment”); 
program instructions that store the vehicle attribute information and the GPS trajectory information for each vehicle type based on the vehicle attribute information (See at least fig 1-25, ¶ 47, “the adaptive traffic management server 110 may include one or more separate databases 115, a sign/signal management server 120, and/or a vehicle control (VC) server 130, firewalls, and other network infrastructure. The databases 115 may maintain information about roadways, intersections, traffic management infrastructure elements, and other elements of the traffic management network”), (See at least fig 1-25, ¶ 76, “Various embodiments may be implemented to work with a variety of vehicles configured to determine refined location and state information and share such information with an adaptive traffic management system (e.g., by sending the information to one or more interactive traffic control devices and/or a server of such a system).”); 
program instructions that generate specialized traffic information associated with a specialized vehicle type needing the specialized traffic information and generating normal traffic information associated with a normal vehicle type (See at least fig 1-25, ¶ 52, “The customized dynamic traffic control instructions may be particularly tailored to individual vehicles, taking into account current road conditions, as well as refined location and state information specific to those individual vehicles. In this way, dynamic traffic control instructions may be customized for each vehicle or for groups of vehicles”), (See at least fig 1-25, ¶ 71, “The customized dynamic traffic control instruction generator layer 310 of the dynamic traffic control system 300 may use the refined location and state information of the subject vehicle and location and state information of other vehicles and objects output from the vehicle location and roadway conditions confirmation layer 308 to predict future behaviors of other vehicles and/or objects”), (See at least fig 1-25, ¶ 114, “the interactive traffic control device 200 may determine different customized dynamic traffic control instruction for a first one or more vehicles as compared to a second one or more vehicles. Also, although different instructions are being provided, the first and second one or more vehicles may be traveling on the same roadway or at the same intersection within close proximity of one another”); and 
program instructions that provide the specialized vehicle type with directions information based on the specialized traffic information, when a current situation is a special situation, and otherwise providing the normal vehicle type with directions information based on the normal traffic information (See at least fig 1-25, ¶ 4, “determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles and second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles. The first customized dynamic traffic control instructions may include navigational information that is different than the second customized dynamic traffic control instructions”), (See at least fig 1-25, ¶ 46, “such as the vehicle specifications (e.g., size, weight, color, etc.), position, speed, acceleration, direction of travel, attitude, orientation, destination, fuel/power level(s), emergency status ( e.g., whether the autonomous vehicle is an emergency vehicle or private individual in an emergency),”), (See at least fig 1-25, ¶ 52, “The first customized dynamic traffic control instructions may include navigational information that differs from the second customized dynamic traffic control instructions. Once determined, either by the adaptive traffic management server 110 or the interactive traffic control device 200, the customized dynamic traffic control instructions may be transmitted to the individual vehicles by one or more of the interactive traffic control devices 200 in close-proximity to each vehicle”).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claims 8-10, 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Martin in view of Lewis et al. US 2015/0120174, hereinafter referred to as Lewis, respectively.

Regarding claim 8, Martin discloses the server of claim 7.
Martin fails to explicitly disclosed wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending pro be data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin and include wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold as taught by Lewis because it would allow the system to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Regarding claim 9, Martin discloses the server of claim 1.
Martin fails to explicitly disclosed wherein the traffic information generator corrects a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generates traffic information based on the corrected speed (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the traffic information generator corrects a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generates traffic information based on the corrected speed (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending pro be data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin and include wherein the traffic information generator corrects a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generates traffic information based on the corrected speed as taught by Lewis because it would allow the system to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Regarding claim 10, Martin discloses the server of claim 9.
Martin fails to explicitly wherein the traffic information generator corrects the speed of the specialized vehicle type depending on whether there are traffic lights on a road (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the traffic information generator corrects the speed of the specialized vehicle type depending on whether there are traffic lights on a road (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending probe data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin and include wherein the traffic information generator corrects the speed of the specialized vehicle type depending on whether there are traffic lights on a road as taught by Lewis because it would allow the system to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Regarding claim 17, Martin discloses the method of claim 16.
Martin fails to explicitly disclosed wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending pro be data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Martin and include wherein the predetermined situation is that a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold as taught by Lewis because it would allow the method to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Regarding claim 18, Martin discloses the method of claim 12.
Martin fails to explicitly disclosed wherein the generating step includes correcting a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generating traffic information based on the corrected speed (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the generating step includes correcting a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generating traffic information based on the corrected speed (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending pro be data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Martin and include wherein the generating step includes correcting a speed of the specialized vehicle type, when a number of probes corresponding to a number of recognized vehicles is less than a predetermined threshold, and generating traffic information based on the corrected speed as taught by Lewis because it would allow the method to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Regarding claim 19, Martin discloses the method of claim 18.
Martin fails to explicitly wherein the generating step includes correcting the speed of the specialized vehicle type depending on whether there are traffic lights on a road (Martin discloses obtaining traffic information. The examiner notes that it is well known and conventional in the art to use probe vehicles to detect vehicles speed and traffic volume).
However, Lewis teaches wherein the generating step includes correcting the speed of the specialized vehicle type depending on whether there are traffic lights on a road (See at least fig 1-9, ¶ 28, “On average, the number of individual probe points (E) observed on a given segment of road over a fixed period of time is proportional to the average traffic density on that segment of road, as shown by Equation 4. In other words, Equation 4 provides a number of unique probe points, which is substantially proportional to and estimates traffic volume”), (See at least fig 1-9, ¶ 36, “The number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending probe data”), (See at least fig 1-9, ¶ 47, “The speed data 50 may be compared to a threshold value to determine whether a free flow model 31 or a congestion model 33 should be used. As an example, when the speed data 50 is less than the threshold value, the congestion model 33 may be used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Martin and include wherein the generating step includes correcting the speed of the specialized vehicle type depending on whether there are traffic lights on a road as taught by Lewis because it would allow the method to give a real-time estimate of current traffic velocity and traffic volume from the estimated probe quantity (Lewis ¶ 37, 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665